Citation Nr: 1137306	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to or aggravated by service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 until August 1972.  This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in May 2008; the Board denied service connection for hypertension.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (CAVC), which in a November 2008 order granted the parties' joint motion for remand (JMR), vacating the Board's May 2008 decision and remanding the case for compliance with the terms of the joint motion.

This case came again before the Board in October 2009 and October 2010 was remanded for further development each time.


FINDING OF FACT

The evidence of record does not show that the Veteran's hypertension is related to his active duty service or that it is due to or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension, including as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).






[Continued on the next page]  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran, including in March 2003 that fully addressed all of the notice elements.  The letter indicates that it informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Furthermore, in this case, the Board finds that the notice error did not affect the essential fairness of the adjudication because the Veteran had actual knowledge of what was necessary to substantiate his claim.  In his VA form 9, dated in December 2004, the Veteran noted that he was claiming service connection for hypertension, secondary to his service-connected diabetes, type II, and that service connection is supported by satisfactory evidence of service incurrence or aggravation.  Furthermore, in his April 2008 Written Brief Presentation, the Veteran's representative noted that the May 2004 VA examination finding that the Veteran's hypertension was not likely to be caused by his diabetes did not support the Veteran's claim, and is indicative of actual knowledge that service connection on a secondary basis requires that the claimed disorder be caused by a service-connected disorder.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Although the notice provided addressing the rating criteria and effective date provisions were not provided until March 2006, the claim was subsequently readjudicated in a July 2011 Supplemental Statement of the Case.  Thus any timing error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained identified records and the Veteran has submitted statements.  In addition, he was afforded a VA medical examination in January 2010 and a subsequent December 2010 addendum, which provided specific medical opinions pertinent to the issue on appeal.  Additionally, the development directed in the prior Board remands have been substantively obtained, with the new, adequate VA medical opinion.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Furthermore, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by a representative in this matter, including by an attorney before the Court.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  The Veteran and his representative have not indicated there is any outstanding evidence relevant to this claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

Merits of the Claim
 
The Veteran contends that he currently has hypertension due to service or that it developed due to or was aggravated by his service-connected diabetes mellitus.  The Veteran has a current diagnosis of hypertension, as indicated in a May 2004 VA examination.

The Veteran's service treatment records do not indicate that he was diagnosed with or was treated for hypertension during service.  The medical evidence of record indicates that he did not have hypertension for many years following service.  

VA outpatient treatment records generally indicate that the Veteran has been diagnosed with and receives treatment for diabetes mellitus and hypertension.  They do not provide any evidence as to the etiology of his hypertension.

An August 2003 letter from the Veteran's private physician, Dr. P.F.O.L., reported that the Veteran has received treatment from him since November 2001.  The letter noted various dates and types of treatment for hyperlipidemia, arterial hypertension, and diabetes mellitus, type II, and various medications that had been prescribed, but did not make an opinion as to the etiology of his hypertension.  

A VA examination was provided to the Veteran in May 2004, which included a review of the claims file and a VA chart.  The examiner noted that the Veteran was service-connected for diabetes mellitus, type II and that his only complication was the development of some small vessel disease, with some peripheral neuropathic changes in the upper and lower extremities.  The examiner opined that with the Veteran's lack of any diabetic nephropathy and his being obese, his hypertension "is unlikely caused by diabetes."  The examiner thus rationalized that the Veteran's hypertension was not likely to be caused by his diabetes, based on his examination of the Veteran and after his review of the claims file.  The examiner also noted that the Veteran last worked a few years previously doing air conditioning work, but had stopped due to pain and discomfort in his feet that was of a neuropathic and arthritic nature.  He was unable to stay on his feet for any prolonged period of time.  The Veteran's blood pressure was elevated and he was instructed to track his readings for his primary care provider.

The Veteran received a new VA examination in January 2010, which included a claims file review.  The examiner diagnosed him with hypertension and found that it was not caused by or a result of diabetes mellitus, and was not aggravated by diabetes mellitus.  The examiner then noted no microalbuminuria present.

The January 2010 VA examiner subsequently provided an addendum to her medical opinion in December 2010, after careful review of the claims file and electronic medical record.  The examiner found no evidence to conclude that hypertension was caused by or a result of and/or aggravated by diabetes mellitus, again noting that there was no microalbuminuria was present.  The examiner then explained that diabetic nephropathy is kidney disease or damage that results as a complication of diabetes and hypertension.  She noted that albumin is a type of protein found in large amounts in the blood and as a small sized molecule it is one of the first proteins to be able to pass through the kidneys into the urine when there are kidney problems, and that the presence of small amounts of albumin in the urine is the condition of microalbuminuria.  She noted that as kidney damage progresses and the amount of albumin in the urine increases, the name of the condition changes from microalbuminuria to albuminuria or proteinuria.  The examiner indicated that microalbuminuria is often cited as a risk for coronary artery disease and is often diagnostic of it and related to cardiovascular conditions.  She then explained that the "[Veteran] was diagnosed for both hypertension and diabetes mellitus at the same time in 2001.  No evidence of the presence of small amounts of albumin in the urine (microalbuminuria) or kidney damage.  Then, hypertension is not caused by or as a result and/or aggravated by diabete[s] mellitus."

Although the evidence clearly indicates that the Veteran presently has hypertension, with a history of treatment, the evidence does not indicate that his hypertension was caused by his service or his service-connected diabetes mellitus.  Furthermore, the May 2004 VA examiner noted that in regards to his hypertension, it was unlikely to be caused by diabetes and the January 2010 VA examiner found that it was not caused by or aggravated by diabetes mellitus.  Furthermore, the January 2010 VA examiner provided a complete rationale on how she reached her medical opinion, to which no other medical opinion is of record to dispute her findings.

The only other evidence provided as to the Veteran's claim is his belief that his hypertension developed due to his service-connected diabetes mellitus.  Although the Veteran can provide testimony as to his own experiences and observations, the factual question of if the Veteran's disorder can be attributed to his in-service experiences or as secondary to his diabetes mellitus is a medical question, requiring a medical expert.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  The Veteran does not have the requisite special medical knowledge necessary for such opinion evidence.  

Furthermore, to the extent that the Veteran may be contending that he developed hypertension in service, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now many years past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Although the Veteran is diagnosed with hypertension, there is no persuasive or credible medical or lay evidence showing that he had hypertension in service or within one year following service, as well as no medical nexus evidence to support a connection between service and his currently diagnosed hypertension.  Furthermore, there is no probative medical or credible lay evidence to show that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Although the recognition of hypertension as a result of diabetes mellitus is possible (See www.merck.com/mmpe/sec12/ch158/), no medical evidence is of record to controvert the May 2004 VA medical opinion or the more reasoned January 2010 VA examiner's negative opinion to support the Veteran's claim.

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for hypertension, including as secondary to his service-connected diabetes mellitus, is denied. 


ORDER

Service connection for hypertension, including as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


